Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, “the inside width” does not have antecedent basis in the claim.
Regarding Claim 6, the claim is dependent upon the cancelled Claim 5, which is improper. For examination purposes, it will be assumed that Claim 6 is meant to depend from Claim 1, as that was the dependency of Claim 5 prior to cancellation. Further, the scope of the limitation “a common carriage” is unclear. Is this meant to further limit the carriage that is part of the guide arrangement for positioning the angle-measuring units that is recited in lines 30-31 of Claim 1? Or is this common carriage meant to be a separate carriage? Consequently, in Claims 7 and 8, the scope of the limitation “the carriage” is unclear because it is not clear to which of the positively recited carriages (“a carriage” in Claim 1 or “a common carriage” in Claim 6) it is meant to refer.
Further regarding Claim 7, the scope of the limitation “two spaced-apart guide rails” is unclear. Is this meant to further limit the at least one guide rail of the guide arrangement for positioning the angle-measuring units that is recited in lines 30-31 of Claim 1? Or are these meant to be separate guide rails?
Claims 2 and 9-10 are rejected by virtue of their dependence upon Claim 1.
Regarding Claims 12-14, the subject matter of the claims is couched in a passive, narrative format which does not lend itself to a clear understanding of the scope of the 
Further regarding Claim 14, the term "several positions" is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dictionary definition of “several” is “more than two but fewer than many,” which does not lend itself to a clear understanding of the metes and bounds of the term.
Claim 15 is rejected by virtue of its dependence upon Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi et al., hereinafter Patuzzi (US 2007/0266752), in view of Hamberger (WO 2013/059851), Moore, Jr. et al., hereinafter Moore (US 6,292,716), and Woidasky (US 2016/0151820). For text citations of Hamberger please refer to the machine translation provided with the Office action mailed 10/21/2020.
Regarding Claim 1, Patuzzi discloses (Figures 2 and 4) a bending beam (blade-holder structure 13) for a swivel bending machine (bending machine 10), comprising: an elongated bending beam portion having an approximately C-shaped beam cross section enclosing an interior; an angle-measuring system disposed within the interior (assembly of metering device 39 and bracket 38) for contactless measurement ([0042] lines 1-2; optical laser sensors are contactless) of a bending angle (angle α); and first and second bending dies (blades 20, 21) mounted on the bending beam and disposed oppositely relative to a horizontal central plane and turned toward one another, the first and second bending dies extending in a longitudinal direction of the bending beam portion and configured to receive between each other a workpiece portion of a workpiece to be bent (metal sheet 35); wherein the angle-measuring 
Patuzzi does not disclose that the angle-measuring system comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) an angle-measuring system for contactless measurement of a bending angle (optical measuring unit 5), which is configured to measure the bending angle of a workpiece portion (metal sheet 3) being bent by one of first and second bending dies (die 1 and punch 2) relative to a reference plane; wherein the angle-measuring system comprises a first angle-measuring unit (lower measuring device 5) and a second measuring unit (upper measuring device 5), the first angle-measuring unit being disposed underneath the central plane and having a first measuring region situated in part above the central plane (see Annotated Figure 1 below), and the second angle-measuring unit being disposed above the central plane and having a second measuring region situated in part underneath the central plane (see Annotated Figure 1 below). This arrangement is beneficial because it allows the bending angle to be measured from both sides of the workpiece in a continuous fashion, as well as detect previously-made bends (page 2, paragraph 2 lines 7-10), and the angle detection is accurate and simple (page 2, paragraph 1 lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle-measuring system in the bending beam disclosed by Patuzzi such that it comprises a first angle-measuring unit disposed underneath the central plane having a first measuring region situated in part above the central plane and a second angle-measuring unit disposed above the central plane 

    PNG
    media_image1.png
    720
    664
    media_image1.png
    Greyscale

Hamberger Annotated Figure 1


Finally regarding Claim 1, Patuzzi discloses that the angle-measuring system is positionable by a guide arrangement ([0066] lines 1-3; guide 37) comprising at least one guide rail and a carriage (carriage 14) in the longitudinal direction of the bending beam ([0067] lines 1-2). Examiner note: the guide 37 upon which carriage 14 is mounted has not been labeled in the drawings, but based on Figure 2 and the fact that the carriage 14 slides along the guide 37 ([0066] lines 1-3), it is clear that guide 37 comprises guide rails. See Annotated Figure 2 below. 

    PNG
    media_image2.png
    478
    548
    media_image2.png
    Greyscale

Patuzzi Annotated Figure 2

Regarding Claim 2, with reference to the aforementioned combination of Patuzzi, Hamberger, Moore, and Woidasky, Hamberger teaches (Annotated Figure 1) that both the first measuring region and the second measuring region include the central plane between the bending dies.
Regarding Claim 4, with reference to the aforementioned combination of Patuzzi, Hamberger, Moore, and Woidasky, Hamberger teaches (Figure 1) that the inside width between the angle-measuring units (upper and lower measuring devices 5) corresponds to at least 75% of a die spacing that exists between the bending dies (die 1 and punch 2). Examiner note: the angle-measuring units taught by Hamberger are mounted upon the bending dies (page 4, paragraph 2 lines 4-7), so the spacing between them is 100% of the die spacing, thus meeting the limitation of the claim. This spacing is advantageous because it allows the bending angle to be measured very close to the bending dies (page 2, paragraph 2 lines 1-2), so when the combination of Patuzzi, Hamberger, Moore, and Woidasky is made, the spacing between the angle-measuring units taught by Hamberger is preserved so that the field of view for measuring the bending angle can be maximized.
Regarding Claim 6, Patuzzi discloses (Figure 2) that the angle-measuring units are fastened on a common carriage (carriage 14).

Regarding Claim 8, Patuzzi discloses (Figure 2) the first bending die comprises a lower bending die (blade 20) disposed below the central plane, but does not disclose a stop face formed on the carriage. Woidasky teaches (Figures 2 and 4) a bending beam (bending press 1) comprising a first bending die (lower tool 3), wherein the first bending die comprises a lower bending die disposed below the central plane and wherein a stop face (front faces of stop fingers 7, see Annotated Figure 4 below) at right angles to the central plane is formed on the carriage (stop 6) at the height of the lower bending die, for the purpose of positioning the workpiece within the bending beam ([0094] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage in the bending beam disclosed by Patuzzi to also include the stop face at right angles to the central place at the height of the lower bending die taught by Woidasky, in order to allow the operator to position the workpiece within the bending beam before the bending process.

    PNG
    media_image3.png
    419
    550
    media_image3.png
    Greyscale

Woidasky Annotated Figure 4
Regarding Claim 10, Patuzzi discloses (Figures 1-3b) a swivel bending machine (bending machine 10) comprising a machine frame (fixed frame 12), a workpiece-holding unit with a first clamping tool (counterpunch 24) joined to the machine frame, and a positionable second clamping tool (punch 32) interacting therewith for fixation of a workpiece in a working plane ([0061] lines 1-4), so that a workpiece portion to be bent (metal sheet 35) protrudes relative to the workpiece-holding unit, and a bending beam (blade-holder structure 13) mounted positionably on the machine frame and joined to a positioning drive for bending the workpiece portion. Patuzzi alone does not disclose that the bending beam is formed according to Claim 1, but the combination of Patuzzi, Hamberger, and Moore as discussed above with relation to Claim 1 does.
Regarding Claim 11, Patuzzi discloses (Figures 2 and 4) a method for measuring a bending angle on a workpiece, the method comprising: providing a swivel bending machine 
Patuzzi does not disclose that the angle-measuring system used in the method for measuring a bending angle comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) a method for measuring a bending angle on a workpiece comprising measuring using an angle-measuring system (optical measuring unit 5) a bending angle of a workpiece (metal sheet 3) to be gauged relative to a reference plane on the workpiece portion to be gauged; wherein the angle-measuring system comprises a first angle-measuring unit (lower measuring device 5) and a second measuring unit (upper measuring device 5), the first angle-measuring unit being disposed underneath the central plane and having a first measuring region situated in part above the central plane (see Annotated Figure 1 above), and the second angle-measuring unit being disposed above the central plane and having a second measuring region situated in part 
Further regarding Claim 11, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore 
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the 
Finally regarding Claim 11, Patuzzi discloses that the angle-measuring system is positionable by a guide arrangement ([0066] lines 1-3; guide 37) comprising at least one guide rail and a carriage (carriage 14) in the longitudinal direction of the bending beam ([0067] lines 1-2). Examiner note: the guide 37 upon which carriage 14 is mounted has not been labeled in the drawings, but based on Figure 2 and the fact that the carriage 14 slides along the guide 37 ([0066] lines 1-3), it is clear that guide 37 comprises guide rails. See Annotated Figure 2 above. Patuzzi is silent to the angle-measuring system being positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion. Woidasky teaches (Figures 1-4) a method for taking measurements in a bending system comprising providing a bending machine (bending press 1) with an elongated bending beam portion (tool holders 4 and 5) a measuring system (sensor device 8) disposed within the interior of the bending beam portion, and first and second bending dies (lower and upper tools 3 and 2) mounted on the bending beam and extending in a longitudinal direction (Z axis) of the bending beam portion and configured to receive between each other a workpiece portion of a workpiece to be bent (workpiece 14); wherein the measuring system is positionable by a guide arrangement comprising at least one guide rail (seen in Figure 3) and a carriage (stop 6) in the longitudinal direction ([0095] lines 6-9) and wherein the measuring system is positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion ([0039], [0051] lines 4-5, [0101] lines 6-8: the stop carrying the sensor is 
Regarding Claim 12, Patuzzi discloses (Figures 2-4) that the workpiece (metal sheet 35) is subjected to workpiece clamping by a workpiece-holding device (counterpunch 24 and punch 32) and that the measurement of the bending angle (angle α) takes place after removal of the first bending die, the second bending die, or the first bending die and the second bending die (blades 20, 21) from the workpiece and subsequent deactivation or reduction of the workpiece clamping of the workpiece-holding device ([0082] line 1 – [0083] line 2).

Regarding Claim 14, Patuzzi discloses that the bending angle on the workpiece portion after a bending process is measured at several positions spaced apart from one another in the longitudinal direction of the bending beam ([0116] line 2 – [0118] line 2).
Regarding Claim 15, Patuzzi discloses based on the measurements after a preceding bending process, a subsequent bending process is adapted ([0081] – [0088]; measurements are taken after each bending step and the machining parameters are calibrated, and this process is repeated until the desired bending angle is achieved). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi in view of Hamberger, Moore, and Woidasky as applied to Claim 1 above, and further in view of Danninger et al., hereinafter Danninger (WO 2013/116888). For text citations of Danninger, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 10/21/2020.
Regarding Claim 9, Patuzzi does not disclose a cambering device. Danninger teaches (Figures 1 and 2) a cambering device (camber 12) for influencing the curvature along the longitudinal direction of a bending die (press table 3 and press beam 4), for the purpose of compensating for a curvature of the dies (flexion 7) that occurs due to an uneven distribution of force across the length of the die, which, if left uncorrected, can cause the bending angle to be .

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. In response to the Applicant’s statements on pages 10-11 of the Remarks that the prior art of record does not disclose or teach all of the limitations in the amended independent Claims 1 and 11, Examiner respectfully disagrees. As is discussed above, Woidasky does in fact teach the feature of a measuring system in a bending beam being positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion, as is discussed in detail above. The claims are therefore rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA M EKIERT/Primary Examiner, Art Unit 3725